Citation Nr: 1646001	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-05 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently transferred to the RO in Oakland, California.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In a September 2016 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran's service-connected hearing loss disability had worsened since his November 2009 examination.  Although the Veteran initially filed a Notice of Disagreement with the noncompensable rating assigned for his hearing loss disability following the grant of service connection, he failed to perfect that appeal to the Board.  Therefore, it appears that the September 2016 statement was intended to initiate an increased rating claim.  However, the Veteran and his representative are advised that this statement does not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.155(a).  Accordingly, the Agency of Original Jurisdiction should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.


FINDING OF FACT

The Veteran's current tinnitus originated during his active naval service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for tinnitus as a result of his exposure to acoustic trauma from gunfire and exposure to jet engine noise while serving on the flight deck of an aircraft carrier, without the use of hearing protection.  In a statement accompanying his substantive appeal, the Veteran indicated that he developed tinnitus during his first tour of duty and has experienced it since then.  He stated he was asked at his separation examination if he had tinnitus but that he did not know what it was, the doctor did not explain it, and he did not ask for clarification. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records are negative for any complaints or findings of tinnitus.  
The Veteran's DD Form 214 reflects that his occupational specialty was Boatswain Mate, a position which is associated with a high probability of noise exposure.  The record also contains evidence that the Veteran received the Navy Commendation Medal with Combat Distinguishing Device.

In November 2009, the Veteran underwent a VA audiology examination.  He reported active service in the United States Navy to include eleven months of combat zone exposure and that he had experienced trouble hearing for some time.  He indicated he served as a captain on a river patrol boat with noise exposure to small arms and machine guns and that he was a loader for a machine gun, without the use of hearing protection devices.  Following separation from service, he worked as a meat cutter for 35-40 years with little reported noise exposure; he denied noisy hobbies.  The examiner documented the Veteran's chief complaint as bilateral hearing loss and/or tinnitus.  Interestingly, and seemingly contradictorily, the examiner noted "no significant tinnitus," on the examination report.  Following audiometric testing, the examiner diagnosed bilateral hearing loss, as defined by VA regulation, and found the Veteran's hearing loss disability was at least as likely as not due to his noise exposure during active duty service.  Given that the examiner did not actually diagnose tinnitus, no opinion regarding its etiology was provided.  The Board notes that the results of audiometric testing do not objectively indicate the presence or absence of tinnitus, and the U. S. Court of Appeals for Veterans Claims has held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the Board affords the examiner's opinion that there was not "significant tinnitus" very little probative weight, and finds the Veteran's statements that he experiences tinnitus to be credible and competent.  

Following a thorough review of the evidence of record, and affording the Veteran the benefit of the doubt, the Board concludes that service connection for tinnitus is warranted.  Post-service evidence of record reflects findings of tinnitus.  The Veteran has asserted that he developed tinnitus in serve and has experience it since service.  The Board has found his statements to be competent and credible.  The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented military occupation specialty and status as a combat veteran.  38 U.S.C.A. § 1154 (West 2014).

In view of the totality of the evidence, including the Veteran's documented status as a combat veteran, in-service noise exposure, lack of significant post-service noise exposure, current findings of tinnitus, the Veteran's credible lay assertions of record, and the November 2009 VA examiner's opinion that the Veteran's hearing loss was at least as likely as not due to his active service, the Board finds that the Veteran's tinnitus originated during his active service.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


